     Case 2:14-cv-01968-RFB-NJK Document 100 Filed 04/07/21 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                               ***
9     KAREN BODDEN,                                      Case No. 2:14-cv-01968-RFB-NJK
10                                     Petitioner,                     ORDER
             v.
11
      JO GENTRY, et al.,
12
                                   Respondents.
13

14          Karen Bodden’s § 2254 habeas petition is before the court on her motion to stay

15   case (ECF No. 96). Bodden explains that she filed a DNA petition in state court in July

16   2020 and in January 2021 the state district court set a hearing on the petition for May 6,

17   2021 (exhibits A and B to motion to stay). Bodden states that the petition seeks new DNA

18   testing that was not available when the state conducted DNA testing in 2007. She avers

19   that the results of the new test could form the basis of an actual innocence claim. See

20   Schlup v. Delo, 513 U.S. 298, 314-317 (1995). Respondents have indicated that they do

21   not oppose a stay (ECF No. 96). Therefore, the motion is granted.

22          IT IS THEREFORE ORDERED that petitioner’s motion to stay case (ECF No. 96)

23   is GRANTED.

24          IT IS FURTHER ORDERED that respondents’ motion for extension of time to

25   respond to motion to stay (ECF No. 98) is GRANTED nunc pro tunc.

26          IT IS FURTHER ORDERED that this action is STAYED pending final resolution of

27   petitioner’s state-court proceedings.

28
                                                     1
     Case 2:14-cv-01968-RFB-NJK Document 100 Filed 04/07/21 Page 2 of 2



1
           IT IS FURTHER ORDERED that the grant of a stay is conditioned upon petitioner
2
     returning to federal court with a motion to reopen the case within 45 days of the issuance
3
     of the remittitur by the highest state court at the conclusion of petitioner’s state-court
4
     proceedings.
5
           IT IS FURTHER ORDERED that the Clerk ADMINISTRATIVELY CLOSE this
6
     action, until such time as the court grants a motion to reopen the matter.
7

8

9
10         DATED: 7 April 2021.
11

12                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
